The opinion of the court was delivered by
Marr, J.
Appellant, the accused, was' tried and convicted on a charge of murder; and, after ineffectual motions, first for new trial, and then in arrest of judgment, he was sentenced to death.
The paper called an indictment states that the accused did * * ■* kill and murder one Robert Noland ; and the indorsement on this paper is: “ No. 266, State vs. Israel Morrison, 'Murder.' Oscar Joffrion, Foreman ; L. H. Ducote, District Attorney.”
The minutes show that Joffrion was appointed Foreman; that the Grand Jurors were sworn; and that, after having received the charge of the Judge, they retired to enter upon the discharge of their duties ; but there is no entry to show that they ever again made their appearance in court.
It was admitted on the trial of the motion in arrest that the only indorsement on the indictment is that copied above; “ and that the words ‘ a true bill ’ or words equivalent thereto do not appear in any part of the indictment.” 1 .
It would be a waste of time to consider any of the other objections *818raised by the motion in arrest and the bills of exception. Eor all that appears, this indictment may have been the work of the District Attorney and the Foreman alone, without ever having been submitted to or acted upon by the Grand Jury. The finding of the Grand Jury is expressed in one way alone ; and that is by the indorsement of the crime, for instance, “ Murder,” followed by the words “ a true bill,” signed by the Foreman, in his official capacity, in the presence of the Grand Jury, in attestation of their official action; and no other evidence can be received to show that they have acted upon the charge and found the bill, than that afforded by the indorsement of the crime, and the finding, “ a true bill,” verified by the signature of the Foreman.
When a bill has thus been found, it is the business and the duty of the Grand Jury to go into court and through their Foreman, in open court, to present the bill, which is done, usually, by handing it to the Judge. It is the business of the Clerk, when the bill is delivered to him by the Judge, to state in his minutes the coming of the Grand Jury into court, and presenting the bill in open court, and to record the finding as it is indorsed on the bill, with the signature of the Foreman.
Israel Morrison has not been legally charged with the crime of murder ; and the verdict and sentence are mere nullities.
It is therefore ordered, adjudged, and decreed that the verdict of the jury be set aside ; that the judgment and sentence of the court be annulled, avoided, and reversed; and that Israel Morrison be detained in custody,, to await the further action of the District Attorney and the Grand Jury of the parish of Pointe Coupée, and until discharged in due course of law.